IN THE COURT OF APPEALS OF TENNESSEE

                            AT KNOXVILLE
                                                          FILED
                                                        February 25, 2000

                                                        Cecil Crowson, Jr.
                                                       Appellate Court Clerk

                                           E1999-00205-COA-R3-CV
STATE OF TENNESSEE, EX REL.,   )   C/A NO. 03A01-9906-JV-00209
MICKEY PHILLIPS,               )
                               )
           Plaintiff-Appellee, )
                               )
                               )
                               )   APPEAL AS OF RIGHT FROM THE
v.                             )   ANDERSON COUNTY JUVENILE COURT
                               )
                               )
                               )
GWEN KNOX,                     )
                               )   HONORABLE PATRICIA HESS,
           Defendant-Appellant.)   JUDGE



For Appellant                      For Appellee

DR. MICHAEL A. S. GUTH             PAUL G. SUMMERS
Oak Ridge, Tennessee               Attorney General and Reporter
                                   Nashville, Tennessee
                                   DOUGLAS EARL DIMOND
                                   Assistant Attorney General
                                   Nashville, Tennessee




                          O P I N IO N




VACATED AND REMANDED                                       Susano, J.



                                   1
            This appeal arises out of an order of the Anderson

County Juvenile Court finding the defendant Gwen Knox in contempt

for failing to pay child support.         Within 30 days of the entry of
the order, Knox filed a petition that she entitled “Respondent’s

Second Petition to Vacate and Modify the Court’s Orders.”             The

trial court dismissed the petition because it found that there
was no authority allowing a “[s]econd petition” to be filed.

Knox appeals the dismissal of her petition.           Because we construe

Knox’s petition to be one pursuant to Rule 59.04, Tenn.R.Civ.P.,
i.e., a motion to alter or amend the trial court’s order of

February 4, 1999, we vacate the trial court’s order of dismissal

and remand this case for further proceedings.1



                                     I.



            The record before us does not contain a transcript or
statement of the evidence.       Therefore, our review in this case is

limited to the pleadings and orders transmitted to us by the
clerk of the trial court.       We must determine if that record
reflects reversible error on its face.


            This case arises from a child custody dispute between
Knox and Mickey Phillips (“Father”), the parents of Kelly Ann

Phillips (DOB: January 28, 1989).         In an order entered February
28, 1996, the trial court granted Father custody of Kelly.              On
September 24, 1996, the State of Tennessee, as Father’s assignee,
filed a petition seeking to modify the order of custody to

include an award of child support to Father.           On February 18,




  1
   In view of our decision in this case, we do not find it necessary to
address the seven other issues raised by Knox, all of which pertain to the
validity of the trial court’s finding of contempt.

                                      2
1997, the trial court granted the State’s petition and ordered

Knox to pay child support of $100 per month.



            In early 1998,2 Knox filed a document entitled
“Petition to Vacate or Modify Order,” in which Knox asked the

trial court to vacate the order directing her to pay child
support.    On April 13, 1998, the State filed a petition for

contempt against Knox based upon her alleged failure to pay child

support.    A hearing was scheduled on the pending matters for
September 10, 1998.      Knox, however, failed to appear on this

date.   On November 13, 1998, the trial court issued an order of

attachment for Knox.



            On February 4, 1999, a contempt hearing was held.

Following the hearing, the trial court opined as follows:


            The Court finds [Knox] in willful contempt
            due to the fact that she has had jobs and
            earned money and failed to pay support.
            Court finds her testimony to be of
            questionable credibility. She is able bodied
            and has 2 sources of child care for her 3
            children while she works (her mother and DCS
            benefits). The Motion to Vacate or Modify
            Support is denied since [Knox] is capable of
            working.



The trial court ordered Knox to be jailed for 30 days.             The court
further ordered that Knox could purge herself of contempt by

paying $1,000 on the child support arrearage.



            On March 2, 1999, within 30 days of the order of

February 4, 1999, Knox filed the petition referred to in the



  2
   The petition is not dated nor does it bear a date stamp; however, it
appears from its location in the record that the petition was filed in either
January or February, 1998.

                                      3
first paragraph of this opinion, in which Knox alleges that the

February 4, 1999, contempt hearing violated her constitutional

rights.   The trial court dismissed this petition on May 21, 1999,
finding as follows:



          No authority is offered, nor does the Court
          know of any authority which would allow a
          Second petition of this type to be filed.
          The prior order stated that the “First”
          petition or request to modify or vacate was
          denied. The Court does not reach any other
          issues raised due to this procedural issue
          which is dispositive.



This appeal followed.



                                II.



          The apparent basis for the trial court’s dismissal of

Knox’s petition was the court’s perception that the petition was
another attempt by Knox to challenge the trial court’s initial
order directing her to pay child support.   We do not agree with

the trial court’s interpretation of this pleading.   In construing
post-judgment motions, substance must prevail over form.
Tennessee Farmers Mut. Ins. Co. v. Farmer, 970 S.W.2d 453, 455

(Tenn. 1998).   Upon reviewing Knox’s “[s]econd petition”, we find

that this pleading is, in substance, a motion to alter or amend

the order of the trial court finding Knox in contempt.     See Rule

59.04, Tenn.R.Civ.P.    Knox properly filed this pleading within

thirty days of the entry of the challenged order.    See Rule
59.02, Tenn.R.Civ.P.    Accordingly, we hold that the trial court
erred in failing to consider Knox’s post-judgment pleading.     The

trial court should have ignored the misnomer of Knox’s pleading
and focused instead on the substance of that document.     To the

extent that it challenges the correctness of the February 4,

                                  4
1999, order finding her in contempt, it was properly filed and

should have been considered by the trial court.   We now remand

for this purpose.


                              III.



          In accordance with the above analysis, we vacate the

trial court’s dismissal of Knox’s post-judgment pleading and

remand this case to the court below for further proceedings.
Costs on appeal are taxed to the appellee.



                                     __________________________
                                     Charles D. Susano, Jr., J.



CONCUR:



______________________
Herschel P. Franks, J.



______________________
D. Michael Swiney, J.




                                5